*753OPINION.
Marquette:
In computing the taxpayer’s net income for the year 1920, depreciation on the automobiles and trucks set forth in the findings of fact should be allowed in the amount of $2,668.11. For the year 1921, depreciation should be allowed on said automobiles and trucks in the amount of $5,038.85; and the profit from the sale of the 11 lots referred to in the findings of fact should be $4,656.64, instead of $6,790, as reported by the taxpayer in its return for that year.
Order of redetermination will be entered on 10 days’ notice, under Rule 50.